                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 1 of 12



                                                          1   Bijal V. Vakil (SBN192878)
                                                              bijal@whitecase.com
                                                          2   Shamita Etienne-Cummings (SBN 202090)
                                                              setienne@whitecase.com
                                                          3   Eric E. Lancaster (SBN 244449)
                                                              eric.lancaster@whitecase.com
                                                          4   WHITE & CASE LLP
                                                              Two Palo Alto Square, Suite 900
                                                          5   3000 El Camino Real
                                                              Palo Alto, CA 94306
                                                          6   Telephone: 650.213.0300
                                                              Facsimile: 650.213.8158
                                                          7

                                                          8   Attorneys for Plaintiff
                                                              MARVELL SEMICONDUCTOR, INC.
                                                          9
                                                                                              UNITED STATES DISTRICT COURT
                                                         10
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                         11

                                                         12
                                                              MARVELL SEMICONDUCTOR, INC.,
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW




                                                                                 Plaintiff,                         Case No. 5:20-cv-03296
                                        SILICON VALLEY




                                                         14
                                                                     v.                                             COMPLAINT FOR
                                                         15                                                         DECLARATORY JUDGMENT
                                                              MONTEREY RESEARCH, LLC,
                                                         16                                                         DEMAND FOR JURY TRIAL
                                                                                 Defendant.
                                                         17

                                                         18

                                                         19          Plaintiff Marvell Semiconductor, Inc. (“MSI”), for its Complaint against Defendant
                                                         20   Monterey Research, LLC (“Monterey”), hereby alleges as follows:
                                                         21                                      NATURE OF THE ACTION
                                                         22               1. This is an action for declaratory judgment of non-infringement of U.S. Patent No.
                                                         23   6,459,625 (“’625 patent”), U.S. Patent No. 6,534,805 (“’805 patent”), U.S. Patent No. 6,629,226
                                                         24   (“’226 patent”), U.S. Patent No. 6,651,134 (“’134 patent”), and U.S. Patent No. 6,765,407 (“’407
                                                         25   patent”) arising under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the patent laws
                                                         26   of the United States, 35 U.S.C. §§ 1, et seq.
                                                         27          2.      MSI requests this relief because Monterey recently filed a lawsuit against MSI in
                                                         28
                                                                                                              -1-           COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                               Case No. 5:20-cv-03296
                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 2 of 12


                                                              the District of Delaware alleging that MSI infringed certain claims of the ’625 patent, ’805 patent,
                                                          1
                                                              ’226 patent, ’134 patent, and ’407 patent (collectively “Patents-in-Suit”). Monterey alleges
                                                          2
                                                              infringement of the Patents-in-Suit based on MSI’s certain system-on-chip semiconductor
                                                          3
                                                              devices, memory devices, and integrated circuits. See, e.g., Monterey’s Compl. ¶¶ 42, 58, 75, 91,
                                                          4
                                                              and 107.
                                                          5
                                                                     3.      A true and correct copy of Monterey’s complaint filed in the District of Delaware
                                                          6
                                                              is attached as Exhibit A. Venue in Delaware is improper with respect to MSI, in view of the
                                                          7
                                                              Supreme Court’s ruling in TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514
                                                          8
                                                              (2017), because of at least the following: MSI is not incorporated in Delaware, does not have a
                                                          9
                                                              regular and established place of business in Delaware, and MSI will be moving to dismiss
                                                         10
                                                              Monterey’s complaint for improper venue.
                                                         11
                                                                     4.      An actual and justiciable controversy therefore exists under 28 U.S.C. §§ 2201-02
                                                         12
                                                              between MSI and Monterey as to whether MSI infringed the ’625, ’805, ’226, ’134, and ’407
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                              patents.
                                                         14
                                                                                                          PARTIES
                                                         15
                                                                     5.      Plaintiff MSI is a California corporation, with its principal place of business
                                                         16
                                                              located at 5488 Marvell Lane, Santa Clara, California 95054. MSI does business in this District.
                                                         17
                                                                     6.      MSI is a leading supplier of infrastructure semiconductor solutions, spanning the
                                                         18
                                                              data center core to network edge. MSI is a fabless semiconductor supplier of high-performance
                                                         19
                                                              standard and semi-custom products with core strengths in developing and scaling complex
                                                         20
                                                              System-on-a-Chip architectures integrating analog, mixed-signal and digital signal processing
                                                         21
                                                              functionality. Leveraging leading intellectual property and deep system-level expertise as well as
                                                         22
                                                              highly innovative security firmware, MSI’s solutions are empowering the data economy and
                                                         23
                                                              enabling communications across 5G, cloud, automotive, industrial and artificial intelligence
                                                         24
                                                              applications. MSI employs more than 1,700 people in the Northern District of California.
                                                         25
                                                                     7.      On information and belief, Monterey is a limited liability company organized and
                                                         26
                                                              existing under the laws of the State of Delaware, with offices in New Jersey and California. Ex.
                                                         27
                                                              A ¶ 5. On information and belief, Monterey’s office in California is located at 3945 Freedom
                                                         28
                                                                                                              -2-             COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                  Case No. 5:20-cv-03296
                                                                      Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 3 of 12


                                                              Circle, Suite 900, Santa Clara, California 95054.
                                                          1
                                                                       8.     On information and belief, Monterey is a subsidiary of IPValue Management Inc.
                                                          2
                                                              (d/b/a IPValue). Monterey has appointed IPValue as its licensing agent, as stated on IPValue’s
                                                          3
                                                              website1. IPValue has an office located at 3945 Freedom Circle, Suite 900, Santa Clara,
                                                          4
                                                              California 95054.
                                                          5
                                                                       9.     Monterey alleges that it is the assignee and owner of the Patents-in-Suit. Ex. A ¶¶
                                                          6
                                                              18-27. Monterey purports to be the owner of a portfolio of approximately 2,000 active U.S.
                                                          7
                                                              patents, allegedly stemming from “technology developed by a number of leading high-technology
                                                          8
                                                              companies, including Cypress Semiconductor Corporation, Advanced Micro Devices, Fujitsu,
                                                          9
                                                              NVX Corporation, and Ramtron.” Id. ¶ 1.
                                                         10
                                                                                                JURISDICTION AND VENUE
                                                         11
                                                                       10.    This Court has exclusive subject matter jurisdiction over this action, which arises
                                                         12
                                                              under the patent laws of the United States, pursuant to 28 U.S.C. §§ 1331, 1338(a), and 2201(a).
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                                       11.    This Court has personal jurisdiction over Monterey, which has sufficient minimum
                                                         14
                                                              contacts with California, including in the Northern District of California. On information and
                                                         15
                                                              belief, Monterey has an office located at 3945 Freedom Circle, Suite 900, Santa Clara, California
                                                         16
                                                              95054, as stated on the Patent Assignment Cover Sheet retrieved from the United States Patent
                                                         17
                                                              and Trademark Office (“USPTO”) website assignment page in association with the Patents-in-
                                                         18
                                                              Suit. A true and correct copy of the Patent Assignment Cover Sheet retrieved from the USPTO
                                                         19
                                                              website assignment page is attached as Exhibit B.
                                                         20
                                                                       12.    On information and belief, Monterey also has purposefully availed itself of the
                                                         21
                                                              privileges and protections of this District by systematically pursuing patent enforcement activities
                                                         22
                                                              and negotiating license agreements with entities and individuals residing in California and in this
                                                         23
                                                              District, including the ’625, ’805, ’226, ’134, and ’407 patents.
                                                         24
                                                                       13.    Specifically, on information and belief, Monterey’s licensing agent, IPValue has at
                                                         25
                                                              least one office in this district located at 3945 Freedom Circle, Suite 900, Santa Clara, California.
                                                         26

                                                         27
                                                              1
                                                                  https://www.ipvalue.com/portfolios#.
                                                         28
                                                                                                               -3-            COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                  Case No. 5:20-cv-03296
                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 4 of 12


                                                              On information and belief, during approximately 2018-2020, Monterey and/or through its
                                                          1
                                                              licensing agent IPValue, has contacted and negotiated with MSI in this District, with demands to
                                                          2
                                                              obtain patent licenses to the ’625, ’805, ’226, ’134, and ’407 patents. Monterey has had meetings
                                                          3
                                                              within this District with MSI regarding its demand to obtain patent licenses to the ’625, ’805,
                                                          4
                                                              ’226, and ’407 patents on May 15, 2019 and on November 6, 2019.
                                                          5
                                                                      14.     Venue in this District is proper under 28 U.S.C. § 1391(b). MSI maintains its
                                                          6
                                                              principal place of business in this District. Monterey is subject to personal jurisdiction in this
                                                          7
                                                              District, has an office in this District, and a substantial part of the events giving rise to MSI’s
                                                          8
                                                              declaratory judgment claim of non-infringement, such as the development of MSI system-on-chip
                                                          9
                                                              semiconductor devices, occurred in this District. On information and belief, many of Monterey’s
                                                         10
                                                              licensing and enforcement activities involving the ’625, ’805, ’226, ’134, and ’407 patents also
                                                         11
                                                              occurred in this District.
                                                         12
                                                                                              INTRADISTRICT ASSIGNMENT
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                                      15.     Pursuant to Civil L.R. 3-2(c) and 3-5(b), this is an Intellectual Property Action
                                                         14
                                                              subject to assignment on a district-wide basis.
                                                         15
                                                                                              PROCEDURAL BACKGROUND
                                                         16
                                                                      16.     On January 31, 2020, Monterey filed a complaint against Marvell Technology
                                                         17
                                                              Group Ltd., Marvell International Ltd., Marvell Asia PTE Ltd., and MSI in the United States
                                                         18
                                                              District Court for the District of Delaware, Case No. 1:20-cv-00158-NIQA-LAS, alleging
                                                         19
                                                              infringement of the same five patents at issue: the ’625, ’805, ’226, ’134, and ’407 patents
                                                         20
                                                              (collectively “Patents-in-Suit”). Monterey alleged that MSI, jointly and severally with other
                                                         21
                                                              defendants, infringed the Patents-in-Suit by “making, using, selling, offering for sale, and/or
                                                         22
                                                              importing products (including importing products made by a patented process) throughout the
                                                         23
                                                              United States.” Ex. A ¶ 2.
                                                         24
                                                                      17.     On January 31, 2020, Monterey filed its Rule 7.1 Disclosure Statement, identifying
                                                         25
                                                              IPValue Management, Inc. as its parent.
                                                         26
                                                                      18.     On April 30, 2020, Monterey and MSI, Marvell Technology Group Ltd., Marvell
                                                         27
                                                              International Ltd., and Marvell Asia PTE Ltd. filed a stipulation to extend the time for defendants
                                                         28
                                                                                                                -4-             COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                    Case No. 5:20-cv-03296
                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 5 of 12


                                                              “to move, answer, or otherwise respond to the Complaint” to May 21, 2020.
                                                          1
                                                                     19.     By virtue of these acts, an actual and justiciable controversy exists between the
                                                          2
                                                              parties concerning MSI’s liability for the alleged infringement of the Patents-in-Suit. MSI now
                                                          3
                                                              seeks a declaratory judgment of noninfringement of the Monterey Patents-in-Suit.
                                                          4
                                                                                                  THE PATENTS-IN-SUIT
                                                          5
                                                                     20.     The United States Patent and Trademark Office (“USPTO”) issued the ’625 patent,
                                                          6
                                                              entitled “Three Metal Process for Optimizing Layout Density,” on October 1, 2002. A true and
                                                          7
                                                              correct copy of the ’625 patent is attached hereto as Exhibit C.
                                                          8
                                                                     21.     The USPTO issued the ’805 patent, entitled “SRAM Cell Design,” on March 18,
                                                          9
                                                              2003. A true and correct copy of the ’805 patent is attached hereto as Exhibit D. The USPTO
                                                         10
                                                              issued an Ex Parte reexamination Certificate for the ’805 patent on October 14, 2014. A true and
                                                         11
                                                              correct copy of the Ex Parte Reexamination Certificate for the ’805 patent is attached hereto as
                                                         12
                                                              Exhibit E.
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                                     22.     The USPTO issued the ’226 patent, entitled “FIFO Read Interface Protocol,” on
                                                         14
                                                              September 30, 2003. A true and correct copy of the ’226 patent is attached hereto as Exhibit F.
                                                         15
                                                                     23.     The USPTO issued the ’134 patent, entitled “Memory Device with Fixed Length
                                                         16
                                                              Non Interruptible Burst,” on November 18, 2003. A true and correct copy of the ’134 patent is
                                                         17
                                                              attached hereto as Exhibit G.
                                                         18
                                                                     24.     The USPTO issued the ’407 patent, entitled “Digital Configurable Macro
                                                         19
                                                              Architecture,” on July 20, 2004. A true and correct copy of the ’407 patent is attached hereto as
                                                         20
                                                              Exhibit H.
                                                         21
                                                                     25.     The Patents-in-Suit are allegedly directed to technology relating to semiconductor
                                                         22
                                                              devices, integrated circuits, and/or products containing the same. Ex. A ¶ 30. Monterey alleges
                                                         23
                                                              that the Patents-in-Suit stem from research and design of technology developed by leading high-
                                                         24
                                                              technology companies, including Cypress Semiconductor Corporation, an American
                                                         25
                                                              multinational company founded in 1982. Id. ¶ 29.
                                                         26
                                                                                                ACCUSED MSI PRODUCTS
                                                         27
                                                                     26.     Monterey has accused MSI of directly infringing the Patents-in-Suit through
                                                         28
                                                                                                              -5-                COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                   Case No. 5:20-cv-03296
                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 6 of 12


                                                              making, using, selling, offering to sell and/or importing into the United States without
                                                          1
                                                              authorization products covered by one or more claims of the Patents-in-Suit. See Ex. A ¶¶ 42, 58,
                                                          2
                                                              75, 91, and 107.
                                                          3
                                                                     27.     According to Monterey, MSI’s “Accused ’625 Products,” including, but not
                                                          4
                                                              limited to, products that use the three metal layer or more metallization in their integrated
                                                          5
                                                              memory device’s periphery area, such as the 88W8897A network system-on-chip; other MSI
                                                          6
                                                              semiconductor devices, integrated circuits, and products; and all other semiconductor devices,
                                                          7
                                                              integrated circuits, and products with similar integrated memory devices containing a periphery
                                                          8
                                                              area which uses the infringing technology, allegedly infringe the ’625 patent. See Ex. A ¶ 42.
                                                          9
                                                              MSI denies such alleged infringement.
                                                         10
                                                                     28.     According to Monterey, MSI’s “Accused ’805 Products,” including, but not
                                                         11
                                                              limited to, all MSI devices incorporating SRAM with a 6T and/or 8T cell design, such as the
                                                         12
                                                              88W8897 system-on-chip semiconductor device; all other products that include SRAM with 6T
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                              or 8T cells, including embedded SRAM; and all other semiconductor devices, integrated circuits,
                                                         14
                                                              and products with similar infringing technology, allegedly infringe the ’805 patent. See Ex. A ¶
                                                         15
                                                              58. MSI denies such alleged infringement.
                                                         16
                                                                     29.     According to Monterey, MSI’s “Accused ’226 Products,” including, but not
                                                         17
                                                              limited to, products supporting NVME or with NVME compliant memory, such as the 88SS1100
                                                         18
                                                              NVME SSD controllers; other MSI semiconductor devices, integrated circuits, and products built
                                                         19
                                                              to utilize NVME compliant memory; and all other semiconductor devices, integrated circuits, and
                                                         20
                                                              products using a similar multiqueue memory read interface, allegedly infringe the ’226 patent.
                                                         21
                                                              See Ex. A ¶ 75. MSI denies such alleged infringement.
                                                         22
                                                                     30.     According to Monterey, MSI’s “Accused ’134 Products”, including, but not
                                                         23
                                                              limited to, products that comply with the JEDEC standards JESD79-3F DDR3 SDRAM, JESD79-
                                                         24
                                                              4A DDR4 SDRAM, JESD209-3 LPDDR3, JESD209-4 LPDDR4 and similar versions of the
                                                         25
                                                              JEDEC DDRx standards that use non-interruptible burst read or write operations, such as the
                                                         26
                                                              88SS1100 SSD controller, the Armada 8040 processors, and the Avanta 88F610/30/50/60; other
                                                         27
                                                              MSI semiconductor devices, integrated circuits, and products that are compliant with JESD79-3F
                                                         28
                                                                                                               -6-             COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                  Case No. 5:20-cv-03296
                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 7 of 12


                                                              DDR3 SDRAM, JESD79-4A DDR4 SDRAM, JESD209-3 LPDDR3, JESD209-4 LPDDR4 or
                                                          1
                                                              similar versions; and all other semiconductor devices, integrated circuits, and products with
                                                          2
                                                              similar infringing technology, allegedly infringe the ’134 patent. See Ex. A ¶ 91. MSI denies
                                                          3
                                                              such alleged infringement.
                                                          4
                                                                     31.      According to Monterey, MSI’s “Accused ’407 Products,” including, but not
                                                          5
                                                              limited to, products with multiple ARM cores, such as the 88PA6270 Quad-Core MFP Printer
                                                          6
                                                              system-on-chip, ARMADA Mobile PXA1908/18/28, 1500 Ultra, and the IAP140 semiconductor
                                                          7
                                                              devices and other products in the FX-14, ARMADA 8K, ARMADA 7K, ARMADA 3700
                                                          8
                                                              product families; other multicore MSI semiconductor devices, integrated circuits, and products
                                                          9
                                                              containing ARM A53 and newer cores; and all other semiconductor devices, integrated circuits,
                                                         10
                                                              and products with similar ARM or ARM-derived cores, allegedly infringe the ’407 patent. See
                                                         11
                                                              Ex. A ¶ 107. MSI denies such alleged infringement.
                                                         12
                                                                     32.      Monterey additionally accused MSI of induced infringement of the Patents-in-Suit,
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                              by actively inducing others, including its customers, to make, use, sell, offer to sell, and/or import
                                                         14
                                                              into the United States without authorization the Accused ’625 Products, the Accused ’805
                                                         15
                                                              Products, the Accused ’026 Products, the Accused ’134 Products, and the Accused ’407 Products.
                                                         16
                                                              See Ex. A ¶¶ 47, 63, 80, 96, and 112. MSI denies such alleged infringement.
                                                         17
                                                                     33.      Monterey further accused MSI of contributing to the infringement of the Patents-
                                                         18
                                                              in-Suit, by selling, offering to sell, and/or importing in or into the United States the Accused ’625
                                                         19
                                                              Products, the Accused ’805 Products, the Accused ’026 Products, the Accused ’134 Products, and
                                                         20
                                                              the Accused ’407 Products. See Ex. A ¶¶ 48, 64, 81, 97, and 113. MSI denies such alleged
                                                         21
                                                              infringement.
                                                         22
                                                                                                           COUNT I:
                                                         23
                                                                           DECLARATION OF NONINFRINGEMENT OF THE ’625 PATENT
                                                         24
                                                                     34.      MSI hereby restates and incorporates by reference the allegations set forth in
                                                         25
                                                              paragraphs 1 through 33 of this Complaint as though fully repeated and set forth herein.
                                                         26
                                                                     35.      In its complaint filed in the wrong venue, the District of Delaware, Monterey has
                                                         27
                                                              alleged that MSI directly and indirectly infringes “one or more claims” of the ’625 patent,
                                                         28
                                                                                                               -7-             COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                  Case No. 5:20-cv-03296
                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 8 of 12


                                                              including claim 10 of the ’625 patent as one non-limiting example. See, e.g., Ex. A ¶¶ 35-50.
                                                          1
                                                                       36.     MSI has not infringed and does not infringe, either directly or indirectly, any valid
                                                          2
                                                              and enforceable claim of the ’625 patent, either literally or under the Doctrine of Equivalents. For
                                                          3
                                                              example, the Accused ’625 Products do not infringe, directly or indirectly, claim 10 or any claim
                                                          4
                                                              that depends on claim 10 of the ’625 Patent at least because they do not include “a plurality of
                                                          5
                                                              sub-circuits in a periphery area of a silicon substrate” each “include[ing] at least one electric
                                                          6
                                                              circuit with a plurality of circuit components” with “a first metal interconnect layer … that
                                                          7
                                                              partially electrically connect[s] the circuit components of said electric circuits,” or “a second
                                                          8
                                                              metal interconnect layer … that complete[s] the electrical connection of said circuit components
                                                          9
                                                              of said electric circuits,” or “a third metal interconnect layer … that electrically interconnect[s]
                                                         10
                                                              said plurality of sub-circuits,” as required by claim 10 of the ’625 patent.
                                                         11
                                                                       37.     An actual and justiciable controversy therefore exists between MSI and Monterey
                                                         12
                                                              regarding whether any of the Accused ’625 Products infringes “one or more claims of the ’625
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                              patent,” including claim 10. A judicial declaration is necessary to determine the respective rights
                                                         14
                                                              of the parties regarding the ’625 patent.
                                                         15
                                                                       38.     MSI seeks a judgment declaring that MSI does not infringe and MSI has not
                                                         16
                                                              infringed directly or indirectly the ’625 patent.
                                                         17
                                                                                                           COUNT II:
                                                         18
                                                                             DECLARATION OF NONINFRINGEMENT OF THE ’805 PATENT
                                                         19
                                                                       39.     MSI hereby restates and incorporates by reference the allegations set forth in
                                                         20
                                                              paragraphs 1 through 33 of this Complaint as though fully repeated and set forth herein.
                                                         21
                                                                       40.     In its complaint filed in the wrong venue, the District of Delaware, Monterey has
                                                         22
                                                              alleged that MSI directly and indirectly infringes “one or more claims” of the ’805 patent,
                                                         23
                                                              including claim 8 of the reexamined ’805 patent as one non-limiting example. See, e.g., Ex. A ¶¶
                                                         24
                                                              51-66.
                                                         25
                                                                       41.     MSI has not infringed and does not infringe, either directly or indirectly, any valid
                                                         26
                                                              and enforceable claim of the ’805 patent, either literally or under the Doctrine of Equivalents. For
                                                         27
                                                              example, the Accused ’805 Products do not infringe, directly or indirectly, claim 8 or any claim
                                                         28
                                                                                                                  -8-           COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                   Case No. 5:20-cv-03296
                                                                    Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 9 of 12


                                                              that depends on claim 8 of the ’805 patent because at least claim 8 of the ’805 patent was found to
                                                          1
                                                              be unpatentable, was amended, and was part of Ex Parte Reexamination Certificate for the ’805
                                                          2
                                                              patent issued after the launch of at least one of the Accused ’805 Products. MSI has intervening
                                                          3
                                                              rights under 35 U.S.C. § 252. Further, the Accused ’805 Products do not infringe, directly or
                                                          4
                                                              indirectly, claim 8 or any claim that depends on claim 8 of the ’805 Patent because they do not
                                                          5
                                                              include “a single local interconnect layer comprising local interconnects corresponding to bitlines
                                                          6
                                                              and a global wordline,” as required by claim 8 of the ’805 patent.
                                                          7
                                                                     42.     An actual and justiciable controversy therefore exists between MSI and Monterey
                                                          8
                                                              regarding whether any of the Accused ’805 Products infringes “one or more claims of the ’805
                                                          9
                                                              patent,” including claim 8. A judicial declaration is necessary to determine the respective rights
                                                         10
                                                              of the parties regarding the ’805 patent.
                                                         11
                                                                     43.     MSI seeks a judgment declaring that MSI does not infringe and MSI has not
                                                         12
                                                              infringed directly or indirectly the ’805 patent.
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                                                                          COUNT III:
                                                         14
                                                                           DECLARATION OF NONINFRINGEMENT OF THE ’226 PATENT
                                                         15
                                                                     44.     MSI hereby restates and incorporates by reference the allegations set forth in
                                                         16
                                                              paragraphs 1 through 33 of this Complaint as though fully repeated and set forth herein.
                                                         17
                                                                     45.     In its complaint filed in the wrong venue, the District of Delaware, Monterey has
                                                         18
                                                              alleged that MSI directly and indirectly infringes “one or more claims” of the ’226 patent,
                                                         19
                                                              including claim 18 of the ’226 patent as one non-limiting example. See, e.g., Ex. A ¶¶ 67-83.
                                                         20
                                                                     46.     MSI has not infringed and does not infringe, either directly or indirectly, any valid
                                                         21
                                                              and enforceable claim of the ’226 patent, either literally or under the Doctrine of Equivalents. For
                                                         22
                                                              example, the Accused ’226 Products do not infringe, directly or indirectly, claim 18 or any claim
                                                         23
                                                              that depends on claim 18 of the ’226 patent at least because they do not include “a multiqueue
                                                         24
                                                              storage device,” as required by claim 18 of the ’226 patent.
                                                         25
                                                                     47.     An actual and justiciable controversy therefore exists between MSI and Monterey
                                                         26
                                                              regarding whether any of the Accused ’226 Products infringes “one or more claims of the ’226
                                                         27
                                                              patent,” including claim 18. A judicial declaration is necessary to determine the respective rights
                                                         28
                                                                                                                  -9-         COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                 Case No. 5:20-cv-03296
                                                                   Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 10 of 12


                                                              of the parties regarding the ’226 patent.
                                                          1
                                                                     48.     MSI seeks a judgment declaring that MSI does not infringe and MSI has not
                                                          2
                                                              infringed directly or indirectly the ’226 patent.
                                                          3
                                                                                                          COUNT IV:
                                                          4
                                                                           DECLARATION OF NONINFRINGEMENT OF THE ’134 PATENT
                                                          5
                                                                     49.     MSI hereby restates and incorporates by reference the allegations set forth in
                                                          6
                                                              paragraphs 1 through 33 of this Complaint as though fully repeated and set forth herein.
                                                          7
                                                                     50.     In its complaint filed in the wrong venue, the District of Delaware, Monterey has
                                                          8
                                                              alleged that MSI directly and indirectly infringes “one or more claims” of the ’134 patent,
                                                          9
                                                              including claim 17 of the ’134 patent as one non-limiting example. See, e.g., Ex. A ¶¶ 84-99.
                                                         10
                                                                     51.     MSI has not infringed and does not infringe, either directly or indirectly, any valid
                                                         11
                                                              and enforceable claim of the ’134 patent, either literally or under the Doctrine of Equivalents.
                                                         12
                                                              For example, the Accused ’134 Products do not infringe, directly or indirectly, claim 17 or any
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                              claim that depends on claim 17 of the ’134 patent at least because they do not “generat[e] a
                                                         14
                                                              predetermined number of said internal address signals …, wherein said generation of said
                                                         15
                                                              predetermined number of internal address signals is non-interruptible,” as required by claim 17 of
                                                         16
                                                              the ’134 patent.
                                                         17
                                                                     52.     An actual and justiciable controversy therefore exists between MSI and Monterey
                                                         18
                                                              regarding whether any of the Accused ’134 Products infringes “one or more claims of the ’134
                                                         19
                                                              patent,” including claim 17. A judicial declaration is necessary to determine the respective rights
                                                         20
                                                              of the parties regarding the ’134 patent.
                                                         21
                                                                     53.     MSI seeks a judgment declaring that MSI does not infringe and MSI has not
                                                         22
                                                              infringed directly or indirectly the ’134 patent.
                                                         23
                                                                                                           COUNT V:
                                                         24
                                                                           DECLARATION OF NONINFRINGEMENT OF THE ’407 PATENT
                                                         25
                                                                     54.     MSI hereby restates and incorporates by reference the allegations set forth in
                                                         26
                                                              paragraphs 1 through 33 of this Complaint as though fully repeated and set forth herein.
                                                         27
                                                                     55.     In its complaint filed in the wrong venue, the District of Delaware, Monterey has
                                                         28
                                                                                                                  -10-        COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                 Case No. 5:20-cv-03296
                                                                   Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 11 of 12


                                                              alleged that MSI directly and indirectly infringes “one or more claims” of the ’407 patent,
                                                          1
                                                              including claim 8 of the ’407 patent as one non-limiting example. See, e.g., Ex. A ¶¶ 100-115.
                                                          2
                                                                      56.     MSI has not infringed and does not infringe, either directly or indirectly, any valid
                                                          3
                                                              and enforceable claim of the ’407 patent, either literally or under the Doctrine of Equivalents. For
                                                          4
                                                              example, the Accused ’407 Products does not infringe, directly or indirectly, claim 8 or any claim
                                                          5
                                                              that depends on claim 8 of the ’407 patent at least because they are not, and/or do not include, “an
                                                          6
                                                              array of programmable digital circuit blocks,” as required by claim 8 of the ’407 patent.
                                                          7
                                                                      57.     An actual and justiciable controversy therefore exists between MSI and Monterey
                                                          8
                                                              regarding whether any of the Accused ’407 Products infringes “one or more claims of the ’407
                                                          9
                                                              patent,” including claim 8. A judicial declaration is necessary to determine the respective rights
                                                         10
                                                              of the parties regarding the ’407 patent.
                                                         11
                                                                      58.     MSI seeks a judgment declaring that MSI does not infringe and MSI has not
                                                         12
                                                              infringed directly or indirectly the ’407 patent.
                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                                                                     PRAYER FOR RELIEF
                                                         15
                                                                      WHEREFORE, MSI prays for judgment as follows:
                                                         16
                                                                      A.      Declaring that MSI does not infringe and MSI has not infringed, directly or
                                                         17
                                                              indirectly, any valid and enforceable claim of the ’625, ’805, ’226, ’134, and ’407 patents, either
                                                         18
                                                              literally or under the Doctrine of Equivalents;
                                                         19
                                                                      B.      Declaring that judgment be entered in favor of MSI and against Monterey;
                                                         20
                                                                      C.      Enjoining Monterey and its officers, agents, servants, employees, attorneys, and
                                                         21
                                                              those in active concert or participation with them from asserting infringement or instituting or
                                                         22
                                                              continuing any action for infringement of the ’625, ’805, ’226, ’134, and ’407 patents against
                                                         23
                                                              MSI or its subsidiaries, affiliates, customers (direct or indirect), distributors (direct or indirect), or
                                                         24
                                                              contractors (direct or indirect);
                                                         25
                                                                      D.      Finding that this is an exceptional case under 35 U.S.C. § 285;
                                                         26
                                                                      E.      Awarding MSI its costs and attorneys’ fees in connection with this action; and
                                                         27
                                                                      F.      Awarding MSI such other and further relief as the Court deems just and proper.
                                                         28
                                                                                                                  -11-           COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                      Case No. 5:20-cv-03296
                                                                  Case 5:20-cv-03296 Document 1 Filed 05/14/20 Page 12 of 12



                                                          1

                                                          2
                                                              Dated:    May 14, 2020                              Respectfully submitted,
                                                          3
                                                                                                                  By: /s/ Eric E. Lancaster
                                                          4
                                                                                                                  Bijal V. Vakil (SBN192878)
                                                          5                                                       bijal@whitecase.com
                                                                                                                  Shamita Etienne-Cummings (SBN 202090)
                                                          6                                                       setienne@whitecase.com
                                                                                                                  Eric E. Lancaster (SBN 244449)
                                                          7                                                       eric.lancaster@whitecase.com
                                                                                                                  WHITE & CASE LLP
                                                          8                                                       Two Palo Alto Square, Suite 900
                                                                                                                  3000 El Camino Real
                                                          9                                                       Palo Alto, CA 94306
                                                                                                                  Telephone: 650.213.0300
                                                         10                                                       Facsimile: 650.213.8158

                                                         11
                                                                                                                  Attorneys for Plaintiff
                                                         12                                                       MARVELL SEMICONDUCTOR, INC.

                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14                                             JURY DEMAND
                                                         15            MSI demands a jury trial on all issues and claims so triable.
                                                         16

                                                         17   Dated:    May 14, 2020                              Respectfully submitted,

                                                         18                                                       By: /s/ Eric E. Lancaster

                                                         19                                                       Bijal V. Vakil (SBN192878)
                                                                                                                  bijal@whitecase.com
                                                         20                                                       Shamita Etienne-Cummings (SBN 202090)
                                                                                                                  setienne@whitecase.com
                                                         21                                                       Eric E. Lancaster (SBN 244449)
                                                                                                                  eric.lancaster@whitecase.com
                                                         22                                                       WHITE & CASE LLP
                                                                                                                  Two Palo Alto Square, Suite 900
                                                         23                                                       3000 El Camino Real
                                                                                                                  Palo Alto, CA 94306
                                                         24                                                       Telephone: 650.213.0300
                                                                                                                  Facsimile: 650.213.8158
                                                         25

                                                         26                                                       Attorneys for Plaintiff
                                                                                                                  MARVELL SEMICONDUCTOR, INC.
                                                         27

                                                         28
                                                                                                               -12-            COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                 Case No. 5:20-cv-03296
